Dissenting Opinion by
Mr. Justice Roberts:
I agree with the Commonwealth’s contention that Riggins’ subsequent indictment rendered the propriety of the original commitment moot, and I believe the majority errs in rendering a decision on the merits of this case.1 See Commonwealth ex rel. Boatwright v. Hendrick, 436 Pa. 336, 339, 260 A. 2d 763, 765 (1970) (notation) ; Commonwealth ex rel. Bittner v. Price, 428 Pa. 5, 6-7, 235 A. 2d 357, 358-59 (1967) (concurring opinion).
Since, however, the majority has seen fit to express its views on the merits of the case, I must express my disagreement with much of the substance of its opinion. First, I believe that Riggins’ preliminary hearing should properly have been heard by a judge of the Family Court Division. In Gaskins Case, 430 Pa. 298, 244 A. 2d 662 (1968), this Court said: “We, therefore, hold that when a juvenile has been charged with murder, and a prima facie case has been made out by the Commonwealth in Juvenile Court proceedings, such juvenile must be held for further criminal proceedings.” 430 Pa. at 310, 244 A. 2d at 669. And earlier in the same opinion we noted with approval the Common*170wealth’s contention that “. . . the purpose of this procedure is to assure a juvenile that he will enjoy the protection afforded by the Juvenile Court until the Commonwealth has presented a prima facie case of murder.” 430 Pa. at 307, 244 A. 2d at 667. I feel that it is ill-advised of the majority to abandon an entirely salutory rule which we so recently approved and adopted as our own.
My second disagreement with the majority concerns its interpretation of the new Article V of the Constitution of the Commonwealth of Pennsylvania.2 The majority apparently believes that Section 16(g) of the schedule to that article justifies the procedure used in this case.3 I cannot agree for two reasons. First, I can find no indication that the trial division jurist assigned to hear this case sat as a member of the Family Court Division and not as a trial division member. At the very least a trial division judge specially assigned to hear a case properly brought in the Family Court Division is required to conduct those proceedings in accordance with the rules of the division to which he has been assigned. Secondly, I do not believe that Section 16(g) authorizes the transíerral of a judge to another division for the sole purpose of holding a single preliminary hearing where there is nothing in the record to indicate that the special assignment was in any way “required to expedite the business of the court.”
1 dissent and would dismiss the appeal as moot.

 At tlie very least the appeal is, as the Commonwealth contends and the majority admits, interlocutory, and should be quashed and not affirmed.


 It is curious that while the majority think the provisions of Article V “ambiguous . . . overlapping or conflicting . . they have no trouble applying its meaning to the facts of this case, characterizing its proper construction as “clear.”


 Section 16(g) of the schedule to Article V of the Constitution of the Commonwealth of Pennsylvania provides, inter alia, that “[t]he president judge shall have the power to assign judges from each division to each other division of the court when required to expedite the business of the court.”